Citation Nr: 1428816	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury with pain and tingling in the left foot.

2.  Entitlement to service connection for residuals of a left hip injury.

3.  Entitlement to service connection for residuals of a left knee injury.

4.  Entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.

The Board remanded these issues in September 2013 for further development.  As discussed in more detail below, the Board finds that there has not been substantial compliance with the remand directives and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2013 Board remand requested that the VA examiner should provide an opinion on whether the Veteran's disorders of the back, left hip, left knee and left shoulder are at least as likely as not related to active military service to include the credible incident of falling into a door.  The Board had informed the examiner that the lay statements provided by the Veteran with respect to experiencing pain his low back, left knee, left hip and left arm after falling into a door with continuous symptoms since the incident are credible.  However, the examiner determined as part of his rationale that the Veteran's statements were not credible as the service treatment records did not certify such statement.  As the examiner did not presume that the Veteran's lay statements were credible as requested by the Board, another medical opinion is necessary prior to adjudicating the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Send the claims folder to the VA examiner that conducted the October 2013 VA examiner or another appropriate medical specialist if he is not available.   The examiner is requested to review all pertinent records associated with the claims file and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed back, left hip, left knee and/or left shoulder disorder (to include the diagnosis of degenerative disc disease of the lumbar spine) is related to active military service to include the credible incident of falling into a door.  The Board finds that the Veteran's lay statements are credible.  Therefore, in providing an opinion, the examiner should presume that the Veteran fell into a door that resulted in the symptoms of pain to the back, left hip, left knee and left shoulder during active military service.  

The examiner must provide a clear explanation for all conclusions.  He or she should address the Veteran's credible lay statements of continuity of symptomatology since service, the opinions by two VA physicians dated in February 2009 and October 2010 and two articles submitted by the Veteran.  

2. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a low back, left hip, left knee and left shoulder disability, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

